Citation Nr: 1504895	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  10-43 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for degenerative joint disease of the left foot, currently evaluated as 10 percent disabling.

2.  Entitlement to a total rating for compensation purposes based upon individual unemployability.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorneys at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. O'Connell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1984 to June 1994, and November 1995 to September 1997.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina (RO).

The issue of an increased rating for the Veteran's service-connected spine disorder was raised by the record in an October 2014 letter but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The issue of an increased rating for the Veteran's service-connected degenerative joint disease of the left foot is addressed in the Remand portion of the decision below.


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the Veteran's representative withdrew the appeal for the issue of entitlement to total rating for compensation purposes based upon individual unemployability.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for entitlement to total rating for compensation purposes based upon individual unemployability have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  A substantive appeal may be withdrawn in record in writing or at a hearing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(b).  Withdrawal may be made by the veteran or his authorized representative.  38 C.F.R. § 20.204(a).

In an October 2014 letter and at the Veteran's October 2014 hearing before the Board, the Veteran's representative withdrew the issue of entitlement to total rating for compensation purposes based upon individual unemployability.  Thus, there remains no allegation of error of fact or law for the Board to address with respect to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal as to this issue and dismissal is warranted.


ORDER

The appeal as to the issue of entitlement to a total rating for compensation purposes based upon individual unemployability is dismissed.


REMAND

Additional development is required before the Board can adjudicate the claim for an evaluation in excess of 10 percent for degenerative joint disease of the left foot.

The last VA examination for the Veteran's left foot disorder was in February 2012, nearly three years ago.  When a veteran claims that manifestations of a service-connected disorder have increased in severity, and the available evidence is too old for an adequate evaluation of the veteran's current disorder, the VA's duty to assist includes providing a new examination.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  On remand the Veteran's complete VA treatment records and any additional private treatment records should also be obtained.

Accordingly, the case is remanded for the following action:

1. The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  Specifically, the RO must obtain all outstanding VA treatment records, to include those from VA Medical Centers (VAMCs) in Salisbury, Richmond, and Charlotte, and to also include recent x-ray reports from the Charlotte VAMC that the Veteran referenced at his October 2014 hearing, as well as his VA Vocational Rehabilitation records.  At his hearing, the Veteran also referenced private medical records from Carolina Occ Med and Matthews Advanced Orthotics.  On remand the RO must attempt to obtain these records, as well.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2. The Veteran must be afforded the appropriate VA examination to determine the current severity of his service-connected degenerative joint disease of the left foot.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  Any indicated diagnostic tests and studies must be accomplished, to include x-rays.  All pertinent symptomatology and findings should be reported in detail.  The examiner must assess the Veteran's left foot disorder as moderate, moderately severe, or severe.  If the examiner finds the Veteran's left foot disorder varied in severity from September 2009 to the present, the level of severity for all distinct time periods must be reflected in the examination report.

3. The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4. The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If an examination report is deficient in any manner, the RO must implement corrective procedures.

5. After completing the above actions, and any additional development deemed necessary, the RO must readjudicate the Veteran's claims on appeal.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his attorney.  After the Veteran and his attorney have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


